NUMBER 13-10-00296-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                         IN RE SAN PATRICIO COUNTY, TEXAS


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Garza
                         Per Curiam Memorandum Opinion1

        Relator, San Patricio County, Texas, filed a petition for writ of mandamus in the

above cause on May 20, 2010. On May 27, 2010, the Court entered an order requesting

a response to be filed by the real party in interest, Nueces County, Texas, and such

response was duly filed on June 7, 2010.

        The Court, having examined and fully considered the petition for writ of mandamus

and the reply thereto, is of the opinion that relator has not shown itself entitled to the relief

sought. Compare TEX . CIV. PRAC . & REM . CODE ANN . § 15.015 (Vernon 2002) (“An action



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
against a county shall be brought in that county.”), with TEX . LOC . GOV’T CODE ANN . §

72.009(a) (Vernon 2008) (“A county[‘s] . . . suit against an adjacent county to establish the

common boundary line . . . must be brought in the district court of a county in an adjoining

judicial district whose boundaries are not affected by the suit and whose county seat is

closest to the county seat of the county that brings the suit.”). See In re Adan Volpe

Props., 306 S.W.3d 369, 376 (Tex. App.–Corpus Christi 2010, orig. proceeding) (“To

determine the main purpose of the suit . . . we examine the pleadings and the relief

sought.”); In re Lemons, 281 S.W.3d 643, 647 (Tex. App.–Tyler 2009, orig. proceeding)

(“The nature of the plaintiff’s claim is determined from the relief sought in the plaintiff’s

petition.”); Karagounis v. Bexar County Hosp. Dist., 70 S.W.3d 145, 147 (Tex. App.–San

Antonio 2001, pet. denied) (“The true nature of a lawsuit depends on the facts alleged in

the petition, the rights asserted and the relief sought, and not on the terms used to

describe the cause of action.”).

       Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P.

52.8(a).

                                                         PER CURIAM


Delivered and filed this
11th day of June, 2010.




                                             2